IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46567

STATE OF IDAHO,                                 )
                                                )    Filed: April 21, 2020
       Plaintiff-Respondent,                    )
                                                )    Karel A. Lehrman, Clerk
v.                                              )
                                                )    THIS IS AN UNPUBLISHED
JEFFREY EDWARD GREER,                           )    OPINION AND SHALL NOT
                                                )    BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Deborah A. Bail, District Judge.

       Judgment of conviction for felony possession of a controlled substance, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Jenny C. Swinford,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Andrew V. Wake, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

BRAILSFORD, Judge
       Jeffrey Edward Greer appeals from his judgment of conviction for felony possession of a
controlled substance. Specifically, he challenges the district court’s denial of his motion to
suppress. We affirm.
                                                I.
                    FACTUAL AND PROCEDURAL BACKGROUND
       After a hearing on Greer’s motion to suppress, the district court found the following facts,
which Greer does not dispute on appeal:
               On December 14, 2017, around 3:30 a.m., Boise Police Officer Andrew
       Morlock went looking for the defendant, Jeffrey Greer, because he had been
       advised that a warrant for Failure to Appear had been issued for him. At the start
       of his shift, he checked that the warrant was still outstanding and active. He
       obtained a booking photograph and description of the defendant and the address
       of his residence. He was looking specifically for the defendant. Officer Morlock

                                                1
       drove past the residence in his patrol car with all lights turned off. He continued
       eastbound and, a block further from the residence, he saw a man sitting in a
       2012 Honda Civic coupe. Driving slowly, using his left alley light, he recognized
       the defendant who also turned towards him as he passed by. The alley light is a
       bright white light. The defendant’s appearance matched the booking photograph.
       Officer Morlock made a U-turn and hit his overhead red-blue lights and arrested
       the defendant on the no-bond arrest warrant. Before the arrest, the defendant put
       the driver’s side window down and pleaded extensively for the officer not to
       arrest him on the warrant. The window was still down when the defendant got out
       of the car in response to the officer’s instructions. The defendant was placed in
       handcuffs in the back of the patrol car. Officer Morlock walked around the
       outside of the defendant’s car and shined a flashlight inside but did not see
       anything that concerned him. He returned to his patrol car and asked the
       defendant what he wanted him to do with the car. The defendant asked him to
       secure it where it was. Officer Morlock, who had the keys, went back to put the
       window up and lock the car. The driver’s door was still open. The officer leaned
       into the car to put the keys in the ignition in order to close the window. As he
       looked down, he saw a baggie in plain view which appeared to contain illegal
       drugs in the console. He seized the baggie. The substance in the baggie later
       tested positive for methamphetamine. Although he had not seen it previously
       when he was shining his flashlight inside the car while he walked around the
       exterior, once he leaned into the car to turn on the ignition it was easily visible.
       As a result of this incident, the State charged Greer with possession of a controlled
substance, Idaho Code § 37-2732(c). Greer filed a motion to suppress in which he challenged
whether Officer Morlock had reasonable suspicion to seize Greer and questioned the veracity of
Officer Morlock’s claim that he saw the baggie in plain view. At the hearing on the motion to
suppress, Officer Morlock testified. After the hearing, the district court issued a written decision
denying Greer’s motion. Thereafter, Greer conditionally pled guilty to the charge and reserved
his right to appeal the court’s denial of his motion to suppress. Greer timely appeals.
                                                II.
                                   STANDARD OF REVIEW
       The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
2
659, 662 (Ct. App. 1999). “When a search or seizure is conducted pursuant to a warrant, the
defendant must prove, by a preponderance of the evidence, that his or her constitutional rights
were violated by the search or seizure.” State v. Landreth, 139 Idaho 986, 988, 88 P.3d 1226,
1228 (Ct. App. 2004).
                                                  III.
                                             ANALYSIS
A.       Reasonable Suspicion
         Greer argues the district court erred by ruling Officer Morlock had reasonable suspicion
to detain Greer. The determination of whether an investigative detention is reasonable requires a
dual inquiry--whether the officer’s action was justified at its inception and whether it was
reasonably related in scope to the circumstances which justified the interference in the first place.
State v. Roe, 140 Idaho 176, 181, 90 P.3d 926, 931 (Ct. App. 2004); State v. Parkinson, 135
Idaho 357, 361, 17 P.3d 301, 305 (Ct. App. 2000). An investigative detention is permissible if it
is based upon specific articulable facts which justify suspicion that the detained person is, has
been, or is about to be engaged in criminal activity. State v. Sheldon, 139 Idaho 980, 983, 88
P.3d 1220, 1223 (Ct. App. 2003). Reasonable suspicion “does not require a belief that any
specific criminal activity is afoot to justify an investigative detention; instead, all that is required
is a showing of objective and specific articulable facts giving reason to believe that the
individual has been or is about to be involved in some criminal activity.” State v. Perez-Jungo,
156 Idaho 609, 615, 329 P.3d 391, 397 (Ct. App. 2014). Evidence sufficient to establish
reasonable suspicion is “less than that necessary to establish probable cause” but requires “more
than a mere hunch.” State v. Bishop, 146 Idaho 804, 811, 203 P.3d 1203, 1210 (2009). Whether
an investigative detention is justified is evaluated under the totality of the circumstances known
to the officer at the time. State v. Grigg, 149 Idaho 361, 363, 233 P.3d 1283, 1285 (Ct. App.
2010).
         This Court has previously ruled in State v. Bomgard, 139 Idaho 375, 79 P.3d 734 (Ct.
App. 2003), that a police officer may detain a suspect if the officer acts pursuant to a valid arrest
warrant and has reasonable suspicion the individual detained is the suspect.             In that case,
Bomgard was wanted on a warrant for failure to appear, and police officers were dispatched to
locate him. Id. at 377, 79 P.3d at 736. Based on an anonymous tip about Bomgard’s location in
a pickup truck, an officer located the pickup, followed it, and activated his overhead lights. Id.

                                                   3
The driver of the pickup matched the physical description of Bomgard that officers had obtained
through their car computer. Id. After Bomgard’s passenger identified Bomgard, the officers
arrested him. Id. During a search incident to Bomgard’s arrest, the officers discovered material
commonly used for manufacturing methamphetamine, and the State charged Bomgard with
trafficking methamphetamine by manufacturing. Id. Bomgard filed a motion to suppress, which
the court denied. Bomgard appealed the denial, arguing the officers lacked reasonable suspicion
to detain him. Id. at 379, 79 P.3d at 738. This Court rejected Bomgard’s argument, stating it
failed “to consider the existence, prior to the stop, of a valid warrant.” Id.
       Relying on State v. Northover, 133 Idaho 655, 991 P.2d 380 (Ct. App. 1999), the Court in
Bomgard noted that police acting under a valid warrant may confirm the presence of the suspect
in a dwelling and execute the warrant based on a reasonable belief of the suspect’s presence in
that dwelling. Bomgard, 139 Idaho at 379, 79 P.3d 738. Expanding on this rule, the Court
concluded that “no compelling reason [justified] a standard higher than reasonable belief . . .
when police, acting under a valid warrant, attempt to confirm the presence of the wanted person
in an area subject to less protection than a dwelling.” Id. In other words, officers may detain an
individual in a vehicle if they are acting pursuant to a valid arrest warrant and have reasonable
suspicion the individual is subject to the warrant. Accordingly, this Court held that reasonable
suspicion justified Bomgard’s detention based on the totality of circumstances, which included a
corroborated, anonymous tip that Bomgard was in the area in the pickup. Id.
       As in Bomgard, Greer never challenged the validity of the warrant Officer Morlock
executed to arrest Greer. Instead, on appeal, Greer argues reasonable suspicion did not justify
his detention because Officer Morlock did not have “sufficient knowledge” that the arrest
warrant for Greer was “active” when he turned on the overhead lights and because Officer
Morlock’s initial questioning suggested he was uncertain about Greer’s identity.           Greer’s
arguments are unpersuasive. The district court found that “at the start of [Officer Morlock’s]
shift, he checked that the warrant was still outstanding and active.” Further, the court found that
Officer Morlock “obtained a booking photograph and description of [Greer] and the address of
his residence”; “recognized the defendant who . . . turned towards him” while Officer Morlock
was driving near Greer’s residence; and Greer’s “appearance matched the booking photographs.”
Greer does not challenge these findings on appeal. Moreover, they are supported by substantial



                                                  4
and competent evidence. Based on these findings, the district court did not err by concluding
reasonable suspicion justified Greer’s detention.
B.     Plain View
       Greer also argues the district court erred by concluding Officer Morlock saw the baggie
of methamphetamine in plain view. The Fourth Amendment to the United States Constitution
prohibits unreasonable searches and seizures.        Warrantless searches are presumed to be
unreasonable and to violate the Fourth Amendment. State v. Weaver, 127 Idaho 288, 290, 900
P.2d 196, 198 (1995). The State may overcome this presumption by demonstrating that a
warrantless search either fell within a well-recognized exception to the warrant requirement or
was otherwise reasonable under the circumstances. Id.   Plain view is a well-recognized
exception to the warrant requirement and permits a warrantless seizure where certain conditions
are met. Baldwin v. State, 145 Idaho 148, 155, 177 P.3d 362, 369 (2008). Those conditions are
that: (1) there must be a lawful intrusion or the officer must otherwise properly be in a position
to view a particular area; and (2) it must be immediately apparent the items viewed are
contraband or evidence of a crime. Id.
       Greer does not specifically address either of these conditions. Instead, he argues that if
the baggie was in plain view, then Officer Morlock could have seen the baggie when he initially
walked around Greer’s vehicle with a flashlight. We reject this argument based on the district
court’s credibility finding. The court found it “credible that [Officer Morlock] did not see the
baggie until he was inside the car. His quick flashlight walk around [the car] did not give the
same view that he had when he leaned in to turn on the car so that he could put the window up.”
Based on this finding, the court concluded that “the baggie was in plain view.” This Court defers
to this credibility finding and will not substitute its view for that of the trier of fact as to the
credibility of the witnesses, the weight to be given to the testimony, and the reasonable
inferences to be drawn from the evidence. State v. Flowers, 131 Idaho 205, 207, 953 P.2d 645,
647 (Ct. App. 1998).
       Greer also asserts it is “troubling” Officer Morlock had turned off his body camera before
entering the car and finding the baggie. Greer’s apparent suggestion is Officer Morlock’s
testimony about finding the baggie in plain view in the car was dishonest. This concern,
however, is likewise resolved by the district court’s finding that Officer Morlock’s testimony
was credible.

                                                 5
                                               IV.
                                        CONCLUSION
       Greer fails to show the district court erred by ruling that Officer Morlock had reasonable
suspicion to detain Greer or that the baggie was in plain view. Accordingly, we affirm Greer’s
judgment of conviction and the district court’s order denying his motion to suppress.
       Judge GRATTON and Judge LORELLO CONCUR.




                                                6